DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 08/27/2021 has been entered – Claims 1, 5, and 8 are amended and Claims 2-4 and 12-20 are cancelled. Claims 1 and 5-11 remain pending in the application. 

The objection to the drawings as previously set forth in the Non-Final Office Action mailed 07/21/2021 is overcome by Applicant’s amendment. 

The objection to the specification as previously set forth in the Non-Final Office Action mailed 07/21/2021 is overcome by Applicant’s amendment.

The rejection of Claims 1-2 and 5-11 under 35 U.S.C. 112(b) as previously set forth in the Non-Final Office Action mailed 07/21/2021 is overcome by Applicant’s amendment.

The rejections of Claim 2 under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A) and Aneja (US 6,013,368 A), Claim 3 under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A), and Claim 4 under 35 U.S.C. 103 as being unpatentable over Goetti et al. (US 3,965,664 A) as previously set forth in the Non-Final Office Action mailed 07/21/2021 are moot because Claims 2-4 are cancelled by Applicant's amendment. 

 The rejection Claims 1 and 8-11 under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A) and Claims 5-7 under 35  as previously set forth in the Non-Final Office Action mailed 07/21/2021 are overcome by Applicant's amendment. However, as outlined in greater detail below, new grounds of rejection have been made using the teachings of Aneja (US 6,013,368 A) as previously applied to Claim 2. 

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 7-8 of the response dated 08/27/2021 with respect to the rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 6-7 of the reply the inventive yarn enhances moisture transport properties of fabrics which improves them for applications such as “workout wear.” Applicant also argues that using shorter and longer fibers contributes to better feel, mixing deniers enhances the fuzz and resulting hand, and including oval cross sections improves moisture management.
Examiner’s Response – It is unclear if Applicant’s arguments above are intended to assert unexpected results are present. In such a case, the Examiner notes a showing of unexpected results must be based on factually supported objective evidence. See MPEP § 2145. Likewise, Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support. 
Applicant’s Argument – Applicant argues on Page 7 of the reply that Sawyer’s brief statement (e.g. column 7, lines 20-24) fails to disclose or suggest the deniers and cross-sections recited in the independent claims. Applicant also argues that because Sawyer is otherwise silent as to any named deniers or cross sections, such a brief statement of possibility cannot meet the disclosure requirements of a reference.  
Examiner’s Response – The Examiner respectfully notes that, as outlined in greater detail in the rejection below, Sawyer’s suggestion that physical characteristics of the synthetic fibers used in the yarns of her invention may be varied such as using fibers of mixed deniers as suggested by U.S. Pat. No. 3,965,664 and including at least a portion of synthetic fibers having an irregularly-shaped or non-circular cross section (see Col. 1, lines 28-31 & Col 7, lines 14-16 & 20-24) is not the sole basis for the rejection. Rather, said statement is noted as evidence that modifications of the yarns of Sawyer would be obvious to the ordinarily skilled artisan when combined with the teaching, suggestion, and motivation of the secondary references (Goetti for varied deniers to improve the touch of the synthetic yarn and Aneja for inclusion of generally scalloped-oval cross-section fibers to improve moisture-wicking). 
Applicant’s Argument – Applicant argues on Pages 7-8 of the reply that Goetti suggests that selection of fiber diameters can impact hand of the resulting yarn fabric but Goetti “appears to prefer fiber blends with much larger diameters than those disclosed and recited in the claimed invention.” Applicant continues, in the Examples of Goetti, the percentage of 10-12 micron fibers (as recited by the independent claims) is at most 5.5% (see Figure 5) whereas 100% of fibers in the 
Examiner’s Response – As outlined in the rejection below, the Examiner notes that the transitional phrase “consisting essentially of” in the claims at issue limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” That is to say, that contrary to Applicant’s statement that 100% of fibers include deniers as claimed, the prior art yarn must only include some fibers having the claimed diameters. Goetti’s yarn includes fibers having the claimed deniers and therefore the prior art combination above is regarded to meet the requirements of the instant claim. If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants' invention. 

Claim Objections
Claim 11 is objected to because of the following informalities: the claim reads “at !east 100 mtex” on line 4. It is the Examiner’s position that it should instead read --at least 100 mtex--.  Appropriate correction is required. 

Claim Interpretation
Based on Applicant’s amendment and response dated 08/27/2021, the Examiner notes that “dpf” is regarded herein to mean “denier per filament.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the instant claim recites a fabric according to Claim 8 including “94% by weight of fibers [of at least] 100 mtex; 87% by weight of fibers of at least 125 mtex; 76% by weight of fibers having at least 150 mtex; and 63% of fibers having at least 175 mtex”. However, the independent Claim 8 recites yarns having staple fibers with staple deniers of “1.0 denier per filament, 1.2 denier per filament, and 1.5 denier per filament.” Accordingly, it is unclear if the fibers recited in the instant claim are intended to correspond to the fibers of the instant claim or if they are intended to be additional fibers required.
For purposes of examination herein, it will be assumed that the yarn must include both fibers having deniers according to the independent Claim 8 (i.e. 1.0, 1.2, and 1.5 denier per filament) and must also meet the titer distribution of the instant claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A) and Aneja (US 6,013,368 A).
Regarding Claim 1, Sawyer teaches a spun yarn formed from a blend of polyester staple fibers wherein the yarn includes polyester staple fibers with staple lengths of 1.5 inches, 1.25 inches, 1.0 inch, and 0.75 inch (see Figure 5) and Sawyer suggests that the use of such mixtures of staple lengths in a synthetic yarn enables the yarn to exhibit physical characteristics such as high bulk which more closely resemble the characteristics of natural fiber-containing yarns (see Abstract). 
Sawyer also suggests that other physical characteristics of the synthetic fibers used in the yarns of her invention may be varied and specifically suggests that fibers of mixed deniers may also be used with the yarns of the present invention (see Col 7, lines 22-24). Sawyer discloses that U.S. Pat. No. 3,965,664 describes such a yarn which is formed from a mixture of synthetic fibers having at least three different titers (see Col. 1, lines 28-31). Sawyer does not explicitly teach a yarn wherein the staple fibers have deniers of 1.0, 1.2, and 1.5 dpf. 

	Sawyer in view of Goetti teaches the above. Sawyer also suggests other physical characteristics of the synthetic fibers used in the yarns of her invention may be varied in order to further increase the overall bulk of the yarn such as including at least a portion of synthetic fibers having an irregularly-shaped or non-circular cross section (see Col. 7, lines 14-16 & 20-22). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polyester yarn of the prior art combination above such that at least a portion of the fibers have an irregularly-shaped cross section while others are circular. The prior art combination above does not explicitly teach that said irregularly-shaped, non-circular cross sections are ovals. 
In the analogous art of synthetic yarns including polyester fibers, Aneja teaches that polyester fibers of generally scalloped-oval cross-section have significant advantages over polyester fibers of round cross-section because of the increased comfort properties provided by this polyester fiber having a non-round cross section. More specifically, Aneja suggests that 
The Examiner notes that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” The prior art combination above is regarded to meet the requirements of the instant claim. If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants' invention.

Regarding Claims 8-9, Sawyer teaches a spun yarn formed from a blend of polyester staple fibers wherein the yarn includes polyester staple fibers with staple lengths of 1.5 inches, 1.25 inches, 1.0 inch, and 0.75 inch (see Figure 5) and Sawyer suggests that the use of such mixtures of staple lengths in a synthetic yarn enables the yarn to exhibit physical characteristics such as high bulk which more closely resemble the characteristics of natural fiber-containing yarns (see Abstract). Sawyer teaches that the novel synthetic yarns of the invention may be knitted/woven into novel fabrics which exhibit improved characteristics as compared to conventional synthetic fabrics (see Col. 7, lines 64-68 & Col. 8, line 1). 

In the analogous art of spun yarns from synthetic staple fibers (the admitted prior art of Sawyer discussed above), Goetti teaches that spun yarns with a mixture of fine and coarse titer have a touch that approximates quite closely the touch of a spun yarn made from natural fibers (see Col. 3, lines 1-7). Goetti teaches a variety of embodiments of fiber titer distributions, including that shown in Figure 5 which is said to approximate ideal conditions (see Col. 8, line 3). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the polyester yarn of Sawyer described above such that the staple fibers display a titer distribution according to Goetti’s Figure 5 for the benefit of improving the touch of the synthetic yarn (that is better mimicking the touch of natural fiber yarns). Such a modification would yield a yarn including staple fibers having diameters between 7 and 31 microns and would therefore include a combination of fibers with staple deniers of 1.0, 1.2, and 1.5 dpf (equivalent to 10.1, 11.1, and 12.4 microns respectively assuming circular cross sections and a polyester density of 1.38) as required by the instant claim. 
	Sawyer in view of Goetti teaches the above. Sawyer also suggests other physical characteristics of the synthetic fibers used in the yarns of her invention may be varied in order to further increase the overall bulk of the yarn such as including at least a portion of synthetic fibers having an irregularly-shaped or non-circular cross section (see Col. 7, lines 14-16 & 20-22). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polyester yarn of the prior art combination above such that at least a portion of the fibers have an irregularly-shaped cross section while others 
In the analogous art of synthetic yarns including polyester fibers, Aneja teaches that polyester fibers of generally scalloped-oval cross-section have significant advantages over polyester fibers of round cross-section because of the increased comfort properties provided by this polyester fiber having a non-round cross section. More specifically, Aneja suggests that their longitudinal grooves provide increased moisture-wicking advantages (see Col. 2, lines 8-17). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form irregularly-shaped fiber cross sections in the yarn of Sawyer in view of Goetti using the generally scalloped-oval cross-section of Aneja for the benefit of its improved moisture-wicking. Said generally scalloped-oval cross section is regarded to meet the limitation of the instant claim wherein some of the staple fibers have oval cross sections. 
The Examiner notes that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” The prior art combination above is regarded to meet the requirements of the instant claim. If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants' invention.
 
Regarding Claim 10, Sawyer in view of Goetti and Aneja teaches the fabric according to Claim 8 above wherein the yarns of the fabric include a blend of polyester fibers having staple 

    PNG
    media_image1.png
    149
    208
    media_image1.png
    Greyscale

Converting said composition to a cumulative distribution of staple lengths as required by the instant claim (and rounding to 2 significant figures), the yarn of Sawyer consists of 19 wt% staple length of 1.5 inches or greater, 61 wt% staple lengths of 1.25 inches or greater, 82 wt% staple lengths of 1 inch or greater, and 94 wt% staple lengths of 0.75 inch or greater (referred to herein for simplicity as a 19/61/82/94 distribution). The Examiner notes that the ranges in the above distribution are extremely similar to the 20/54/77/96 distribution of the instant claim. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.
Furthermore, Sawyer suggests that yarns according to her invention include fibers which obey the following rules (see Col. 2, lines 30-37): 

    PNG
    media_image2.png
    151
    400
    media_image2.png
    Greyscale

	Sawyer teaches that the use of such mixtures of fiber lengths in a synthetic yarn enables the yarn to exhibit physical characteristics such as high bulk which more closely resembles that characteristics of natural fiber-containing yarns (see Abstract). Therefore, given the general 

Regarding Claim 11, Sawyer in view of Goetti and Aneja teaches the fabric according to Claim 8 above wherein the yarns of the fabric include a blend of polyester fibers having titers according to the embodiment in Figure 5 of Goetti.
Note that hereinafter the conversion between micron (as used by Goetti) and mtex (as used by the instant claim) will be performed assuming a circular cross-section and a polyester density of 1.38. The micron vs mtex equivalencies are as follows: 100 mtex = 10 micron, 125 mtex = 11 micron, 150 mtex = 12 micron, 175 mtex = 13 micron. Micron values are also rounded to the nearest whole number for ease of comparison to the teachings of Goetti. Concerning the specific fineness distribution, Goetti’s yarn includes fibers having a diameter from 7-31 microns (see Figure 5). More specifically Goetti teaches that the fibers include 94.5 wt% fibers of at least 100 mtex (10 micron), 87 wt% fibers of at least 125/150 mtex (11/12 micron) (note that the data of Goetti does not allow for discrimination between these two categories), and 68 wt% fibers of at least 175 mtex (13 denier) (see Col. 6, lines 25-33). (referred to herein for simplicity as a 95/87-87/68 distribution when rounding to 2 significant figures). The Examiner notes that the ranges in the above distribution are extremely similar to 
Furthermore, Goetti suggests that it is known that the touch of spun yarn according to the invention may be determined by adjusting the titer distribution thereof so as to conform with a natural product to be copied (see Col. 4, lines 27-31). Therefore, it would have been obvious to one of ordinary skill in the art looking to obtain a certain touch to vary slightly the distribution disclosed above, such as forming a 94/87/76/63 fineness distribution as required by the instant claim. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 4,384,450 A) in view of Goetti et al. (US 3,965,664 A), Aneja (US 6,013,368 A), and Celanese (Complete Textile Glossary).
Regarding Claims 5-7, Sawyer teaches a spun yarn formed from a blend of polyester staple fibers wherein the yarn includes polyester staple fibers with staple lengths of 1.5 inches, 1.25 inches, 1.0 inch, and 0.75 inch (see Figure 5) and Sawyer suggests that the use of such mixtures of staple lengths in a synthetic yarn enables the yarn to exhibit physical characteristics such as high bulk which more closely resemble the characteristics of natural fiber-containing yarns (see Abstract). 
Sawyer also suggests that other physical characteristics of the synthetic fibers used in the yarns of her invention may be varied and specifically suggests that fibers of mixed deniers may also be used with the yarns of the present invention (see Col 7, lines 22-24). Sawyer discloses that U.S. Pat. No. 3,965,664 describes such a yarn which is formed from a mixture of synthetic fibers having at least three different titers (see Col. 1, lines 28-31). Sawyer does not explicitly teach a yarn wherein the staple fibers have deniers of 1.0, 1.2, and 1.5 dpf. 

	Sawyer in view of Goetti teaches the above. Sawyer also suggests other physical characteristics of the synthetic fibers used in the yarns of her invention may be varied in order to further increase the overall bulk of the yarn such as including at least a portion of synthetic fibers having an irregularly-shaped or non-circular cross section (see Col. 7, lines 14-16 & 20-22). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polyester yarn of the prior art combination above such that at least a portion of the fibers have an irregularly-shaped cross section while others are circular. The prior art combination above does not explicitly teach that said irregularly-shaped, non-circular cross sections are ovals. 
In the analogous art of synthetic yarns including polyester fibers, Aneja teaches that polyester fibers of generally scalloped-oval cross-section have significant advantages over polyester fibers of round cross-section because of the increased comfort properties provided by this polyester fiber having a non-round cross section. More specifically, Aneja suggests that 
Concerning the form of said fibers, the prior art above combination above teaches a spun yarn including the polyester staple fibers with the properties defined in Claim 5 as required by Claim 7. Concerning the limitations of parent Claims 5 and 6 (i.e an intimately blended bale as required by Claim 5 and an opened bale as required by Claim 6), Sawyer teaches that the polyester yarn described above may be formed by any conventional manner such as one in which cut fibers are blended and carded whereupon the random various lengths become randomly distribution (i.e. intimately blended) (see Col. 8, lines 15-25). Sawyer does not explicitly teach a bale of these intimately blended fibers nor does Sawyer teach an opened bale of said fibers. However, as evidenced by Celanese, bales are packages into which staple fibers or tow are compressed and they are the common shipping and storage package for these fibers. Therefore, it would have been obvious to one of ordinary skill in the art to form a bale of the intimately blended polyester fibers according to Sawyer and Goetti above for the purposes of storage/shipping (thus meeting the requirements of Claim 5). Likewise, as evidenced by Celanese, opening is a preliminary operation in the processing of staple fiber which separates compressed masses of staple (i.e. the bale) intro loose tufts and removes the heavier impurities. Therefore, it also would have been obvious to one of ordinary skill in the art to form an opened bale according to Claim 5 for the purposes of beginning yarn production (thus meeting the requirements of Claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789